EX 23 Form 11-K for 2013 File No. l-8610 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8, No. 333-189789) pertaining to the AT&T Retirement Savings Plan of our report dated June 20, 2014, with respect to the financial statements and schedule of the AT&T Retirement Savings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2013. Dallas, Texas/s/ Ernst & Young LLP June 20, 2014 29
